UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 17, 2007 Host America Corporation (Exact name of registrant as specified in its charter) Colorado 0-16196 06-1168423 (State or other jurisdiction of incorporation) Commission File Number IRS Employer Identification Number Two Broadway Hamden, Connecticut 06518 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(203) 248-4100 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8.Other Events Item 8.01Other Events. On July 17, 2007, Host America Corporation (the “Company”) issued a press release announcing that the staff of the Fort Worth Regional Office of the Securities and Exchange Commission (the “Commission”) notified the Company that the Commission’s investigation, which was previously announced by the Company on July 19, 2005, has been terminated as to the Company and no enforcement action has been recommended to the Commission.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. Section 9.Financial Statements and Exhibits Item 9.01Other Events. (d) Exhibits Exhibit Number Exhibit Title or Description 99.1 Host America Corporation Press Release, dated July 18, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOST AMERICA CORPORATION Dated:July 18, 2007 By: /s/ David Murphy David Murphy Chief Executive Officer 2
